Citation Nr: 1503805	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which-in pertinent part, denied the above claim.

The Board remanded the case in April 2013 to the Appeals Management Center (AMC), Washington, DC, for additional development.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative asserts in the October 2013 brief to the Board that there was not full compliance with the April 2013 Board remand.  Specifically, the representative asserts that the audio examiner only reviewed the Veteran's electronic medical records instead of the entire claims file as directed in the remand.  As a result, the representative asserts, there is uncertainty as to whether the examiner considered the Veteran's lay reports as directed in the remand; hence, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examination report does not state that the claims file was reviewed.

The examiner did state, without further explanation that hearing loss does not cause tinnitus.  This view does not; however, appear to be generally accepted.  See Mayo Clinic Staff, Diseases and Conditions Tinnitus Causes (Mayo Clinic Foundation Feb. 5, 2013); available at www.mayoclinic.org.  

Examiners have suggested that the etiology of the Veteran's tinnitus may be inner ear-related, and that an ENT examination should be conducted.  There is no indication that such an examination has been conducted.  The Board notes a May 2011 outpatient entry to the effect that the Veteran declined an ENT examination, but the entry had nothing to do with his claim, but was entered in conjunction with treatment.  Thus, another remand is necessary.  Green v. Derwinski, 1 Vet. App. 121, 122-3 (1991) (holding VA has a duty to provide additional examinations suggested by examiners).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange an ENT examination by an appropriate physician to determine if there is any relationship between the Veteran's tinnitus and the middle ear pathology he was treated for shortly after his active service, which treatment reportedly included an operation, as noted in the July 2010 audio examination report.

The ENT examiner should specifically note that the claims file was reviewed.  

The examiner should opine whether there is at least a 50-percent probability that the Veteran's tinnitus is caused or aggravated by in-service noise-exposure.  The examiner should accept the Veteran's reports of in-service noise exposure.

If not caused or aggravated by in-service noise exposure, the examiner should opine whether the service connected left ear hearing loss caused or aggravated the current tinnitus.

If aggravated, the examiner should opine whether there is medical evidence created prior to aggravation, or between the time of aggravation and the current level of disability, that establishes a baseline of tinnitus.

Is there at least a 50-percent probability that the Veteran's tinnitus is otherwise causally related to his active service?

In the examiner's experience, is tinnitus a condition that patients with that disability generally report when undergoing medical examinations or completing medical histories?

The examiner should provide reasons for these opinions.

The Veteran is advised that this examination is necessary to substantiate his claim.

2.  If the decision remains in any way adverse to the Veteran, the AOJ should issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




